IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40934
                         Summary Calendar



LESLIE RAY FOSTER,

                                         Plaintiff-Appellant,

versus

JAMES A. SHAW, JR., ET AL.,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:93-CV-554
                         - - - - - - - - - -
                            March 24, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Leslie Ray Foster, Texas prisoner #554960, appeals from the

judgment in favor of the defendants in his civil rights complaint

brought pursuant to 42 U.S.C. § 1983.   He argues that:   1) the

magistrate judge erred by denying his request for the appointment

of counsel; 2) the defendants violated his Eighth Amendment

rights by using excessive force; 3) the magistrate judge erred by

denying his motion for recusal; and 4) he was entitled to a jury



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-40934
                                 -2-

trial.    We have reviewed the record and the briefs of the

parties, and we hold that Foster has shown no reversible error.

     Foster has not shown exceptional circumstances requiring the

appointment of counsel in this civil proceeding.    See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).    He fails to show

that the magistrate judge erred in her determination that

Foster’s excessive-force claim was without merit.    See Hudson v.

McMillian, 962 F.2d 522, 523 (5th Cir. 1992).    Because the

grounds for recusal Foster asserts are based largely on the

magistrate judge’s adverse rulings, and because none of the

grounds for recusal Foster cites stems from an extra-judicial

source, the magistrate judge did not abuse her discretion by

denying Foster’s motion for recusal.    See Liteky v. United

States, 510 U.S. 540, 554-55 (1994).    Finally, because Foster

participated in the determination of the issues at his initial

bench trial without objecting and reminding the court of his

original jury request, he is barred from raising the issue on

appeal.   See Matter of Wynn, 889 F.2d 644, 646 (5th Cir. 1989).

     AFFIRMED.